Citation Nr: 0814288	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for acne vulgaris of the face and back, 
asserted as secondary to exposure to herbicides.

2. Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to exposure to herbicides.

3. Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to exposure to herbicides.

4. Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  Service in Vietnam is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for acne vulgaris secondary to herbicide 
exposure; peripheral neuropathy of upper and lower 
extremities; and, carpal tunnel syndrome.  The veteran 
disagreed and timely appealed.

In a September 2007 decision, the Board remanded the claims 
for scheduling of a hearing before a Veterans Law Judge (VLJ) 
at the RO.  In February 2008, the veteran, his spouse and the 
veteran's representative presented evidence and testimony in 
support of the veteran's claims before the undersigned VLJ at 
the RO.  A transcript of that hearing has been associated 
with the veteran's VA claim folder.

Issues not on appeal

The veteran's claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD) was denied in a June 
2007 rating decision.  The veteran disagreed and the RO 
issued a statement of the case (SOC).  However, the record 
does not contain a substantive appeal of the issue.  Thus, 
the issue is not in appellate status and will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
NOD initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  An unappealed February 1979 rating decision denied the 
veteran's claim of entitlement to service connection for a 
skin disorder to include acne vulgaris, secondary to exposure 
to herbicides.

2.  The evidence associated with the claims folder subsequent 
to the February 1979 rating decision is new and material and 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for a skin disorder to 
include acne vulgaris, secondary to exposure to herbicides.

3.  The veteran served in Vietnam, and is currently diagnosed 
with acne vulgaris which is an acneform disease recognized 
under 38 C.F.R. § 3.309(e).

4.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's upper 
extremity peripheral neuropathy disorder is unrelated to his 
active duty.

5.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's lower 
extremity peripheral neuropathy disorder is unrelated to his 
active duty.

6.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's carpal 
tunnel syndrome disorder is unrelated to his active duty.



CONCLUSIONS OF LAW

1.  The February 1979 rating decision denying the veteran's 
claim of entitlement to service connection for a skin 
disorder, to include acne vulgaris, secondary to exposure to 
herbicides is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.1103 (2007).

2.  Since February 1979, new and material evidence has been 
received, and so the previously denied claim of entitlement 
to service connection for acne vulgaris secondary to exposure 
to herbicide is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  Entitlement to service connection for acne vulgaris is 
warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303, 
3.307, 3.309(e) (2007).

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to exposure to herbicides is not warranted.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to exposure to herbicides is not warranted.
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

6.  Entitlement to service connection for carpal tunnel 
syndrome is not warranted.
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his current acne, 
peripheral neuropathy and carpal tunnel syndrome disorders 
were incurred during service.  The Board will address certain 
preliminary matters and then render a decision.


Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
scheduling of a hearing before a VLJ at the RO.  As noted 
above, the veteran, his wife and representative presented 
evidence and testimony at a hearing before the undersigned 
VLJ at the RO in February 2008.  Thus, the Board finds that 
VBA complied with the September 2007 remand order.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), once a substantially complete application has been 
received, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

As to VA's duty to notify, this appeal arises from the 
veteran's disagreement with the denial of his claims for 
entitlement to service connection.  The Board notes that the 
veteran was informed in letters dated April 2004 and October 
2005 of what the evidence needed to show in order to 
establish entitlement to service connection.  Moreover, the 
letters informed the veteran that if he had any evidence 
which he thought supported his claims, he should provide it 
to VA. 

This claim also contains an issue of whether new and material 
evidence has been submitted.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  The veteran was informed of what evidence was needed 
to establish new and material evidence in the April 2004 
letter.  The notice also informed the veteran of the meaning 
of the terms "new" and "material," and was informed of the 
basis for the prior denial for service connection.  The Board 
observes that the RO essentially used language that 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156, set forth below.  In any case, as is discussed in 
detail below, the Board finds that new and material evidence 
has been submitted and reopens the claim.  Thus, any 
deficiency in notice under Kent could not result in any 
prejudice to the veteran.

As to the duty to assist, the veteran was informed in the 
April 2004 and October 2005 letters of VA's duty to obtain 
records and information, and to provide a medical 
examination.  The record indicates that the RO has obtained 
the veteran's service medical records, excerpts from his 
military personnel records, VA medical treatment and 
examination records, Social Security Administration records, 
and private medical records identified by the veteran.  See 
38 U.S.C.A. § 5103A (West 2002), and 38 C.F.R. § 3.159 
(2007).  Finally, the veteran has been provided several 
medical examinations pertaining to his claims, including two 
in September 2004.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, as indicated above, the veteran received notice 
of elements (1), (2) and (3) in letters dated April 2004 and 
October 2005.  The Board also observes that the veteran was 
specifically informed of elements (4) and (5) in letters from 
the RO dated April 2006 and January 2008.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted above, the veteran, his wife and 
representative presented evidence and testimony at a hearing 
before the undersigned VLJ at the RO in February 2008.  
Moreover, the veteran's representative submitted a statement 
in support of the veteran's claims in October 2005.  

The Board will therefore proceed to a decision on the merits.  

1. Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for acne vulgaris of the face and back, 
asserted as secondary to exposure to herbicides.

The veteran seeks service connection for acne vulgaris.  As 
was noted in the Introduction, his claim was denied in an 
unappealed rating decision. 
Under such circumstances, the Board must first determine 
whether new and material evidence has been submitted before 
reopening the claim and adjudicating it on the merits.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant.]  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].



Relevant law and regulations

Service connection - in general

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2007).

38 C.F.R. § 3.309(e) includes chloracne and other acneform 
disease as a disease that is caused by or a result of 
exposure to herbicides.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal (Federal Circuit) held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  As such, 
the Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, (see 38 C.F.R. § 3.309(e), but also must 
determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 3.303(d) (2007).
Finality/new and material evidence

In general, unappealed decisions of the agency of original 
jurisdiction are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in February 2004, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In order to place the additionally submitted evidence in 
perspective, the Board will first describe the evidence of 
record as of the February 1979 rating decision and the rating 
decision itself.

The "old "evidence

The record at the time of the original February 1979 RO 
decision included the veteran's service medical records which 
indicated, among other things, that he served in-country in 
Vietnam; a January 1979 VA medical diagnosis of acne 
vulgaris; a July 1970 report from Dr. E.R. who stated the 
veteran was treated for acne in August 1966, February 1968, 
and September 1968 for multiple warts, and was treated in 
March 1973 and January 1978 for acne, and was treated for 
excision of a cyst on the face in March 1978; and the 
veteran's statement of January 1979 which indicated he first 
noted the onset of acne in 1967.  

The February 1979 rating decision

The 1979 rating decision indicated that the evidence 
described immediately above was reviewed, and that 
"defoliant exposure not shown by evidence of record."  The 
claim was denied because the evidence did not show the acne 
was "incurred in or aggravated by service or secondary to 
defoliants."



The additionally submitted evidence

The Board observes that the basis of the February 1979 rating 
decision was Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  After review of the 
record, the Board finds that two key items are relevant to 
the analysis in this case.  First, is the enactment of 
38 C.F.R. § 3.309(e) which states that "chloracne or other 
acneform disease consistent with chloracne" is presumed to 
be associated with exposure to herbicides.  Second, is an 
opinion from both Dr. E.R. and a September 2004 VA examiner 
which indicate that there is a relationship between exposure 
to Agent Orange, an herbicide, and the veteran's acne 
vulgaris. 

Discussion

First, the Board finds that the February 1979 rating decision 
is final; there is no evidence that it was appealed, nor does 
the veteran or his representative so contend.  See 38 C.F.R. 
§ 20.200 (2007).

As is stated above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson supra.  Moreover, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2007).

In this case, the evidence of a current disability was 
established in February 1979, as was the veteran's service in 
Vietnam.  Thus, elements (1) and (2) are satisfied.  The 
evidence of element (3) comes in two forms; the medical nexus 
opinions of record and the presumption of a relationship 
between exposure to herbicides and the acne identified by 
medical examiners.  

As such, the recent medical opinions are new and material, 
and serve to establish in-service incurrence of or 
aggravation of acne vulgaris.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].

For those reasons, the Board finds that the evidence is 
sufficient to reopen the veteran's claim for service 
connection.

Preliminary matter

The Board finds that all duties to notify and assist the 
veteran in developing his claim for entitlement to service 
connection for acne vulgaris have been satisfied.  Thus, the 
Board will proceed to a decision regarding service 
connection.

Entitlement to service connection for acne vulgaris to 
include exposure to herbicides.

As has been discussed above, Hickson elements (1) and (2) 
have been satisfied.  The veteran was diagnosed with a 
current diagnosis in 1979 and such diagnosis is still viable 
in 2004, and he served in Vietnam thus enjoying the 
presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(6)(iii) (2007).  Element (3) is presumed under 
38 C.F.R. § 3.309(e) which includes chloracne and other 
acneform disease as a disease that is caused by or a result 
of exposure to herbicides.  For those reasons, the Board 
finds that the veteran is entitled to service connection for 
acne vulgaris.  The claim is granted to that extent.



2. Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to exposure to herbicides.

3. Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to exposure to herbicides.

Because these issues present similar facts and identical law, 
they will be addressed together.

Relevant law and regulations

The relevant law for service connection - in general and 
service connection - Agent Orange exposure have been 
specified above and will not repeated here.

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that a positive association does not exist between 
the exposure of an herbicide agent and chronic persistent 
peripheral neuropathy.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,403 
(June 12, 2007).

Analysis

The veteran contends that his peripheral neuropathy disorders 
of the upper and lower extremities are as a result of his 
exposure to Agent Orange, an herbicide, during his active 
duty service in Vietnam.  The Board will address each Hickson 
element in turn as to each claim.  

With regard to element (1), medical evidence of a current 
disability, the record contains a September 2004 VA medical 
examination which includes reference to and accepts a 
diagnosis of peripheral neuropathy of the upper and lower 
extremities.  Thus, element (1) is satisfied as to each 
element.

As above, the Board finds that the veteran served in Vietnam 
and is entitled to a presumption that he was exposed to 
herbicides.  See 38 C.F.R. § 3.307(6)(iii) (2007).  Thus, 
element (2) is satisfied as to each claim.

The crux of these issues is element (3), medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  As stated above, in cases involving 
exposure to herbicides, the matter of whether the nexus 
element is met requires a two-step analysis: the Board must 
not only determine whether the veteran has a disability which 
is recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 
38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2007).  The Board will address each.

As is stated in the relevant law and regulations section 
above, the Secretary of the Department of Veterans Affairs 
has determined that a positive association does not exist 
between the exposure of an herbicide agent and chronic 
persistent peripheral neuropathy.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32,403 (June 12, 2007).  Thus, the veteran is not 
entitled to a presumption of service connection in this case.

With regard to direct service connection, the Board finds 
that the only medical evidence in the record regarding 
whether there is a relationship between the veteran's 
peripheral neuropathy conditions and his military service is 
found in a December 2004 letter from Dr. J.R., M.D., who 
stated that he had reviewed the November 2004 rating decision 
which denied the veteran's claim.  Dr. J.R. continued by 
stating that:

I am in total disagreement with your determination 
about Agent Orange and Peripheral Neuropathy.  You 
pretty much stated in your [rating decision] that 
peripheral neuropathy should be an acute, sub-acute 
peripheral neuropathy and it should become manifest 
within a year of exposure.  It is a well known fact 
that this doesn't happen all of the time, and also 
that once you have peripheral neuropathy, 
unfortunately is an illness that gets progressively 
worse.

It is my determination that the veteran . . . 
developed peripheral neuropathy as direct results 
of being exposed to Agent Orange while he was 
serving in Vietnam.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Court instructed that the Board 
should assess the probative value of medical opinion evidence 
by examining the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005).  The probative value of a 
physician's opinion is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to 
support his opinion."  See Bloom v. West, 12 Vet. App. 185, 
187 (1999. 

The Board finds Dr. J.R.'s opinion is not probative.  The 
December 2004 letter is devoid of analysis or reference to 
any supporting medical treatise evidence for his conclusion.  
In other words, there is nothing for the Board to assess in 
determining the value of his conclusory statements.  
Moreover, his opinion is directed at a relationship between 
exposure to Agent Orange and peripheral neuropathy.  As 
stated above, after a panel from the National Academy of 
Sciences (NAS) reviewed all the available relevant medical 
evidence and literature, it was determined that no 
relationship between exposure to herbicides and peripheral 
neuropathy was supported by that evidence.  Thus, when Dr. 
J.R.'s opinion is weighed against the determination made by 
the NAS and adopted by the Secretary of Veterans Affairs, the 
Board finds that Dr. J.R.'s opinion is not persuasive in the 
least.

For those reasons, the Board finds that element (3) is not 
satisfied and the claims fail on that basis.  Entitlement to 
service connection for peripheral neuropathy conditions of 
upper and lower extremities are not warranted. 

4. Entitlement to service connection for bilateral carpal 
tunnel syndrome.

Relevant law and regulations

The relevant law and regulations for service connection - in 
general are stated above and will not be repeated here.

The veteran contends that his carpal tunnel syndrome is 
related to his active duty service.  The Board will address 
each Hickson element in turn.

With regard to element (1), medical evidence of a current 
disability, the Board has reviewed the entire record and has 
determined that there is no diagnosis of carpal tunnel 
syndrome in evidence.  Service connection presupposes a 
current diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Thus, the Board finds that element (1) is not satisfied and 
that the claim fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), the Board has reviewed the 
veteran's service medical records and has not found any 
reference to a complaint of or treatment for carpal tunnel 
syndrome during service.  Indeed, the veteran testified that 
he did not make any such complaint or seek any treatment 
during service.  See hearing transcript at page 15.  Nor is 
there any medical record in evidence which indicates that the 
veteran was diagnosed with carpal tunnel syndrome within one 
year of his discharge.

The veteran and his wife testified that he "felt tingling" 
in his hands "since his discharge," and that the veteran 
sought treatment for it through VA.  However, as stated 
above, there is no contemporary record of it.  The Board 
observes that the veteran and his wife were testifying 40 
years after the fact and that memories may not be so clear.  
The Board also finds that contemporary evidence, or the lack 
of it, is often more probative than the recollection of a 
veteran who is seeking benefits.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the claimant]; 
see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  Thus, the claim 
fails on this basis as well.

As to element (3), the Board finds that the record contains 
no medical evidence suggesting there is a nexus between any 
condition the veteran had during service, or had after 
discharge, is carpal tunnel syndrome and is related to his 
military service.  To the extent that the veteran or his wife 
testified that the condition the veteran had after his 
discharge was carpal tunnel syndrome, the Board finds that 
they are not competent to testify as to what symptomatology 
comprises a particular medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  For that reason, the 
Board finds the claim fails to satisfy element (3) too.

The Board finds that entitlement to service connection for 
carpal tunnel syndrome is not warranted.


ORDER

Entitlement to service connection for acne vulgaris is 
granted.

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as secondary 
to exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary 
to exposure to herbicides, is denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied



____________________________________________
FRANK J. FLOWERS	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


